Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 1 is objected to because of the following informalities:  Lines 3 and 4 of claim 1 recites “ray dome”.  The term should be changed to “radome”.  Appropriate correction is required.  For examining purposes, Examiner interprets the term as “radome”.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaku (JP 2017063288A) in view of Ikeda et al (JP 2005260237A), hereinafter Ikeda.  (Both applicant’s submitted prior art).
Regarding claim 1, Gaku (Figures 3-5) teaches a multiple-input and multiple-output antenna apparatus comprising: a housing 90; a radome 91 which is coupled to the top of one side of the housing in a longitudinal direction, and has an antenna assembly 73a and 73b disposed between the radome and the housing; a PCB assembly (substrate para [0047]) which is disposed at the bottom of the antenna assembly; a battery or power device 76 and an FPGA 77a and 77b assembly disposed in the housing; and a side cooling part 95a and 95b which is coupled to protrude to one side in a width direction between the housing 90 and the top and the other side in the width direction therebetween, and moves and dissipates the heat generated from the FPGA assembly to one side and the other side of the housing in the width direction.
Gaku does not teach a top cooling part which is coupled to the top of the other side of the housing in the longitudinal direction and dissipates upward the heat discharged from the FPGA assembly.
Ikeda (Figures 1-3, para [0029] and [0030]) teaches a module for cooling comprising a top cooling part 4 disposed above the heat source 5 or FPGA assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Gaku with a top cooling part, as taught by Ikeda, doing so would enable the dissipation of heat discharged from the FPGA assembly.

Regarding claim 3, as applied to claim 1, Ikeda (Figures 1-3, para [0029] and [0030]) teaches that the top surface of the top cooling part 4 is provided with a plurality of top cooling ribs, which protrude at a predetermined length upward, are formed lengthily in the longitudinal direction of the housing, and are disposed to be spaced at a predetermined distance apart from each other in the width direction of the housing.
Regarding claim 4, as applied to claim 1, Gaku (Figure 3) teaches that the side cooling part comprises a one side cooling part 95a which is disposed to protrude to one side of the housing in the width direction, and the other side cooling part 95b which is disposed to protrude to the other side of the housing in the width direction.
Regarding claim 5, as applied to claim 4, Ikeda (Figures 1-3, para [0029]) teaches that the side cooling part comprises a collecting part 2 which collects heat from a unit heat-generating element provided on the top surface of the FPGA assembly; a discharging part which is provided with a plurality of side cooling ribs which are provided to protrude to one side and the other side of the housing in the width direction, formed lengthily in the longitudinal direction of the housing, and disposed to be spaced at a predetermined distance apart from each other in a vertical direction of the housing; and a heat transfer part which has one end 6a 
Regarding claim 6, as applied to claim 5, Ikeda (Figures 1-3, para [0029]) teaches that the collecting part 2 is in close contact with the top surface of the unit heat generating element.
Regarding claim 7, as applied to claim 5, Ikeda (Figures 1-3, para [0027] and [0033]) wherein the heat transfer part 2 comprises an inner part which is disposed between the housing and the top cooling part 3, and transfers the heat collected by the collecting part to the top cooling part; and an outer part which extends from the inner part, and is inserted into the discharging part to transfer residual heat other than the heat transferred to the top cooling part to the discharging part.
Regarding claim 8, as applied to claim 7, Ikeda (Figures 1-3) teaches that the bottom surface of the top cooling part 4 is formed with a heat contact groove part with which a portion of the outer circumferential surface of the inner part is in close contact.
Regarding claim 9, as applied to claim 7, Ikeda (Figure 1) teaches that a boundary portion 6 between the inner part and the outer part is bent between a boundary of the housing and the top cooling part.
Regarding claims 11-16, as applied to claims 5-10, Ikeda (para [0003]) teaches that the heat transfer part is composed of a plurality of heat pipe groups whose insides are each filled with a heat transfer fluid.


Allowable Subject Matter
10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Gaku/Ikeda fails to further teach that the discharging part comprises an inner cooling terminal which is formed with an inserting slot into which the heat transfer part is inserted, and formed so that the plurality of side cooling ribs protrude toward one side surface or the other side surface of the housing; and an outer cooling terminal which is formed with a heat accommodating groove, which is provided to be in surface contact with the outer surface of the inner cooling terminal and in which the heat transfer part inserted between the outer cooling terminal and the inner cooling terminal is seated.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Elson (US 2016/0380349) discloses an antenna apparatus comprising a radome and heat sink.
Le et al (US 2015/0372376) discloses an antenna assembly with radome and cooling fins.
Ma et al (US 2013/0222201) discloses an antenna system having a radome and heat sink. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845